Citation Nr: 0505515	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the denial of entitlement to service connection for 
hearing loss in a February 1994 rating decision should be 
reversed or revised on the basis of clear and unmistakable 
error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to July 1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2003 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, determined that a February 1994 rating decision 
denying service connection for hearing loss should not be 
reversed or revised based on allegations of CUE.


FINDING OF FACT

The veteran has not alleged an error of fact or law in the 
February 1994 rating decision that compels the conclusion, to 
which reasonable minds could not differ, that the results 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The veteran has not demonstrated clear and unmistakable error 
in the February 1994 rating decision.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary matter

The Board has considered the application of the Veterans 
Claims Assistance Act of 2000 (VCAA), which sets forth VA's 
duty to inform a claimant of the evidence needed to 
substantiate his or her claim, and to assist the claimant in 
obtaining the relevant evidence.  See, in general, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.159 (2004).  

However, the Board finds that the provisions of the law and 
regulation do not apply to the veteran's claim.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has held that the 
provisions of VCAA do not apply to a claim based on a 
previous decision having been the result of clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc). 

The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  

As such, an allegation of clear and unmistakable error does 
not represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.  

Analysis

In a February 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
hearing loss.  In that decision, the RO noted that the 
veteran's service medical records were negative for any 
complaints or findings of hearing loss while on active duty, 
and that physical examination at separation revealed his 
hearing to be normal.  

The RO also noted that the veteran first reported 
experiencing hearing loss in his right ear in 1963 and in his 
left ear in 1981.  The RO essentially concluded that the 
evidence did not show that his current hearing loss was 
related to his military service.  The veteran was notified of 
this decision in April 1994.  

The veteran did not appeal the February 1994 rating decision.  
No further communication was received from the veteran until 
July 2000, when he filed a new claim of entitlement to 
service connection for hearing loss.

Although this claim was initially denied, and the veteran 
appealed, the record reflects that the RO did ultimately 
grant service connection for bilateral hearing loss in a May 
2001 rating decision, effective the date of the July 2000 
claim.  In that decision, the RO noted that the veteran had 
undergone a VA examination in December 2000 in which the 
examiner concluded that the veteran had a bilateral hearing 
loss disability that was due in part to exposure to loud 
noises while serving as a cannoneer during World War II.

Thereafter, in October 2003, the veteran's accredited 
representative submitted a statement asserting that the RO 
had committed CUE in the February 1994 rating decision.  The 
representative essentially argued that the RO should have 
arranged for the veteran to undergo a VA examination before 
denying his claim, and that such an examination would have 
likely resulted in a positive medical opinion similar to the 
opinion given in the report of his December 2000 VA 
examination.

In support of his claim, the veteran also submitted a 
statement dated in December 2003 in which he essentially 
argued that the RO was incorrect to conclude that he had 
first experienced hearing loss in 1963.  He asserted that he 
had actually first experienced hearing loss in service.

As noted above, the record reflects that the veteran did not 
appeal the February 1994 rating decision.  Therefore, that 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  Such 
final decisions may, however, be reversed or amended where 
evidence establishes that CUE existed.  38 U.S.C.A. § 5109A, 
38 C.F.R.  3.105(a)  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts. It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably."  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always 
be remembered that CUE is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision.  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

CUE that requires revision of a prior final rating action 
exists only where it appears "undebatably" that "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell, 3 Vet. App. at 313.  

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of "error."  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

The veteran and his representative have made two specific 
allegations of error in the February 1994 rating decision.  
Cf. Fugo v. Brown.

First, the veteran has asserted that the RO was incorrect to 
conclude that he had first experienced hearing loss in 1963.  
He contends that he actually first experienced hearing loss 
in service, and that he had submitted statements to that 
affect prior to the February 1994 rating decision.

However, the Board notes that, in the VA Form 21-526, 
Veteran's Application for Compensation and Pension, received 
in December 1993, the veteran specifically noted that he was 
seeking service connection for "Hearing Loss-R Ear-1963" 
and "L Ear-1983."

With that application, the veteran also submitted an April 
1993 letter from a private physician in which it was noted 
that the veteran had a longstanding history of hearing loss 
in the right ear, and that, since 1981, he had also 
experienced hearing loss in his left ear.

Also of record at the time of the February 1994 rating 
decision were the veteran's service medical records, which 
included the report of a July 1946 separation examination 
showing that his hearing was found to be normal at discharge.

Thus, the Board finds that there is evidence which supports 
the RO's interpretation of the facts in the February 1994 
rating decision.  In essence, this evidence can be reasonably 
interpreted to support the RO's findings that the veteran's 
hearing was normal in service, and that he did not began to 
experience hearing loss until many years after separation 
from service.  The RO correctly cited the veteran's 
application as reporting no hearing loss prior to 1963.  Thus 
it did not commit CUE in finding that he reported that 
hearing loss first occurred in 1963.

Consequently, the Board finds that the RO was not 
"undebatably incorrect" in its failure to grant service 
connection in the February 1994 rating decision.

The second specific allegation of CUE involves the 
representative's contention that the RO should have arranged 
for the veteran to undergo a VA examination prior to the 
February 1994 rating decision.  This amounts to no more than 
an argument that VA failed in its duty to assist the veteran 
in the development of evidence.

The Court has explained that VA's breach of the duty to 
assist cannot form a basis for a claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see 
Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (following 
Caffrey).

In short, the Board finds that the veteran has not pointed to 
any error of fact or law which is such that it would compel 
the conclusion that the result would have been manifestly 
different but for the error.

Thus, the Board must conclude that there was no CUE in the 
February 1994 decision.  


ORDER

The veteran's claim alleging clear and unmistakable error in 
a February 1994 rating decision is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


